Case: 1:18-cv-06785 Document #: 122-4 Filed: 11/16/18 Page 1 of 2 PageID #:1103




       EXHIBIT D
    Case: 1:18-cv-06785 Document #: 122-4 Filed: 11/16/18 Page 2 of 2 PageID #:1104


                                       CLIFFORD LAW OFFICES
                                               Firm Biography

Clifford Law Offices, a Chicago-based boutique litigation firm, has emerged as a leader in obtaining
substantial verdicts and settlements on behalf of its clients since its inception 34 years ago. The firm, now
expanded to 22 lawyers, has worked to establish a national reputation, and is consistently named by the
National Law Journal as one of the Top 10 Litigation Boutiques in the country, as well as topping the U.S.
News/Best Lawyers in America list as among the best in several areas of law including Commercial
Litigation; Bet-the-Company Litigation; Personal Injury Litigation – Plaintiffs; Mass Tort Litigation / Class
Actions – Plaintiffs; Product Liability Litigation – Plaintiffs; and Qui Tam Law. The Chicago Lawyer has
annually named Clifford Law Offices one of the city’s top firms in its Annual Settlement Survey. The
firm’s success is dependent on the expertise and acumen of its partners, six of whom have earned an AV
preeminent rating from Martindale-Hubbell, the highest rating available. Its lawyers together represent
hundreds of years of experience in litigation.

Since expanding its serious personal injury concentration to include class actions and multi-district litigation
in the past decade, the firm has negotiated several significant settlements including the $1.2 billion
settlement of numerous property damage claims following the collapse of the Twin Towers in New York
following the tragedy of Sept. 11. (In Re: September 11th Litigation, 21 MC 101). Other class action
litigation handled by the firm includes In Re: Herbal Supplements, Marketing and Sales Practices Litigation,
1:15-cv–05070, where founder and senior partner Robert A. Clifford serves aa co-lead counsel. Mr.
Clifford also is lead counsel in the multi-million-dollar settlement involving Pella Windows. Eubank, et al. v.
Pella Corp., 1:06-cv-04481. Mr. Clifford also served as co-lead counsel in the matter of Hale v. State Farm
Mut. Ins. Co. (No. 12-0660-DRH), which settled for $250 million dollars. The firm’s consumer and class
action practice group, is led by partner, Shannon McNulty, and also includes securities litigation (In re: Dealer
Management System Antitrust Litigation, C.A. No. 18-C-864, MDL No. 2817 (N.D. Ill.)), athletic concussion
litigation against the NCAA (liaison counsel in In Re: National Collegiate Athletic Association Student - Athlete
Concussion Litigation) and artificial hip litigation against DePuy (Bulwa, et al v. DePuy Orthopaedics, Inc., et
al, 2012 L 9209), to name but a few.

The practice groups of Clifford Law Offices also include consumer fraud, financial and insurance fraud,
data protection, digital privacy, False Claims Act actions and whistleblower litigation. Its experience
involves non-U.S. litigation in countries including England, China, Japan and China. Its foreign clients,
both public and private come from as far away as the U.K., Europe, Mexico, Hungary, Amsterdam and
Mexico. The firm has frequently partnered with U.K. barristers and European counsel in its international
practice.

The firm and its lawyers have been recognized for its many accomplishments and its active participation in
lawyer groups throughout the country. For example, Mr. Clifford serves on the Board of Overseers of the
Rand Institute for Civil Justice, a California-based think tank. The firm endowed DePaul University School
of Law with its first chair in Tort Law and Social Policy that has conducted a free two-day symposium for
the past 25 years on a timely topic dealing with the relationship between tort law and societal needs. The
firm was the first to sponsor closed captioning on locally produced programming at WTTW, Chicago’s
public television station, more than 10 years ago. Its lawyers have served in leadership positions, including
presidencies of local bar associations. Mr. Clifford has consistently ranked among the Top 100 Most
Powerful Chicagoans and was recognized for his civility and ethics in receiving the Professionalism Award
from the U.S. Court of Appeals for the Seventh Circuit as well as the Justice John Paul Stevens Award.
The firm has supported many community activities including Lawyers Lend-A-Hand to Youth, the
Mexico-Puerto Rico Hurricane Relief fund, the Naples Children and Education Foundation and the DePaul
University College of Law Center for Public Interest Law.

The philosophy of Clifford Law Offices is based upon a dedication to protecting and preserving the dignity
and rights of all individuals.
